WISS, Judge
(concurring):
I write only to add a dimension to the discussion in Part VI of the majority opinion regarding appellant’s claimed violation of Mil.R.Evid. 305(e), Manual for Courts-Martial, United States, 1984.
As that opinion points out, Mil.R.Evid. 305(e) is “ ‘offense specific’ ” in that its notice requirement kicks in only when the suspect has counsel “with respect to that offense____” 36 MJ at 146. Nonetheless, this Court has construed that rule to apply, as well, when the questioned interrogation involves an offense that is related to the offense for which a suspect has counsel. See United States v. Spencer, 19 MJ 184, 186-87 (CMA 1985). See also United States v. Sutherland, 16 MJ 338 (CMA 1983); United States v. Lowry, 2 MJ 55 (CMA 1976); United States v. McOmber, 1 MJ 380 (CMA 1976). Consequently, in order to resolve appellant’s Mil.R.Evid. 305(e) complaint, we must inquire whether appellant’s Manhattan offenses were related to his Fort Riley offenses.
Granted there is some similarity in the nature of the two groups of offenses, since both involve child sexual abuse. I do note, though, that one of the Fort Riley offenses was rape, a sex crime markedly more serious than committing indecent acts or indecent exposure, which were the subjects of all Manhattan charges, as well as the other Fort Riley charge. More significantly, the two sets of crimes involved different victims, different places (the Manhattan civilian community and the Fort Riley military community), and different time frames (the Manhattan offenses being grouped between May 28 and July 31, as well as August 1, 1987, while the Fort Riley offenses both occurred several months later on November 7, 1987).
Under these circumstances, I am satisfied that the Manhattan offenses were not related to the Fort Riley offenses for purposes of MiLR.Evid. 305(e), so I concur in the majority opinion.